     Case 2:21-cv-00121-SRB-ESW Document 32 Filed 08/16/21 Page 1 of 2



 1                                   NOT FOR PUBLICATION
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Jorge Herberto Moreno,                       No. CV-21-00121-PHX-SRB (ESW)
10                  Plaintiff,                     ORDER
11    v.
12    David Shinn, et al.,
13                  Defendants.
14
15          Plaintiff, Jorge Herberto Moreno filed a Civil Rights Complaint in this Court
16   alleging the denial of constitutionally adequate medical care and named as
17   Defendants two medical providers, Ortiz and Merriman, David Shinn, the Director
18   of the Arizona Department of Corrections (ADOC) and Centurion, the contracted
19   medical provider for ADOC. On screening this Court allowed the claims to proceed
20   against Defendants Ortiz and Merriman but dismissed Defendants Shinn and
21   Centurion. Defendants Ortiz and Merriman have answered, and a Case Management
22   Order has been entered. (Docs. 18 &19)
23          Plaintiff sought leave to amend which was granted. His First Amended
24   Complaint was screened, and Defendants Shinn and Centurion were again named as
25   was the Arizona Department of Corrections. The Magistrate Judge has issued a
26   Report and Recommendation recommending that Defendants Shinn, Centurion and
27   ADOC be dismissed. Plaintiff filed timely written objections to which Defendants
28   have responded. Plaintiff objects to the dismissal of Defendants Shinn and Centurion
     Case 2:21-cv-00121-SRB-ESW Document 32 Filed 08/16/21 Page 2 of 2



 1   but not to the dismissal of Defendant ADOC.
 2         Plaintiff states in his Objections that “Defendant Shinn cannot be dismissed
 3   …since it is his fault that [Plaintiff is] not getting medical care” and “Centurion
 4   Medical Services needs to remain a defendant since knowledge of denial of medical
 5   treatment cannot be used” and “Centurion is the only one who can provide the
 6   medical treatment [his] injury requires.” (Doc. 30, Obj. to R. & R. at 1-2.) Plaintiff’s
 7   Objections do not address the basis for the Magistrate Judge’s recommended
 8   dismissal-that is, the claim against Defendant Shinn is an alleged failure to supervise
 9   and train and to oversee the contract with Centurion and against Centurion is an
10   alleged lack of training and supervision of its employees. Plaintiff fails to show in
11   his Objections that the Magistrate Judge erred in concluding that he has failed to
12   allege facts to support these claims of failure of training, supervision and oversight
13   or to link any such failures to Plaintiff’s injuries.
14         IT IS ORDERED overruling Plaintiff’s Objections to the Report and
15   Recommendation of the Magistrate Judge.
16         IT IS FURTHER ORDERED adopting the Report and Recommendation of
17   the Magistrate Judge as the Order of this Court.
18         IT IS FURTHER ORDERED dismissing Defendants Shinn, Centurion and
19   Arizona Department of Corrections from the First Amended Complaint.
20
21                Dated this 16th day of August, 2021.
22
23
24
25
26
27
28


                                                -2-
